           Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 1 of 16


                                                                                             FILED
                                                                                         U.S. District Court
                                                                                         District of Kansas

                             IN THE UN ITED STATES DISTRICT COURT                         NOV 1 3 2018
                                  FOR THE DISTRICT OF KANSAS
                                                                                     Clerk, ~t Court
                                                                                     By           Deputy Clerk
UNITED STA TES OF AMERICA, )                           Case Nos.     18-cr-l 0065-EFM-O I
                                             )                       18-cr-l 0154-EFM-01
                           Plainti ff,        )                      18-cr- l 0155-EFM-Ol
                                             )
v.                                           )         PETITION TO ENTER PLEA
                                             )         OF GUILTY AND ORDER
TYLER RAJ BA RRI SS,                         )         ENTERING PLEA
                                             )         [Federal Rules of Criminal
                           Defenda nt.       )         Procedu re, Rul es 10 and 11]
                                             )


          The defendant represents to the Court:

        (1) My full true name is Tyler Rai Barri ss. l am 26 years of age. I have gone to schoo l up
to and including the 10th grade. I request that all proceedings agai nst me be in my true name.

          (2) I am represented by a lawyer, whose name is:

                  Rich Federico, Assistant Federa l Pu blic Defender

       (3) I received a copy of the Indictments 1 before being called upon to pl ead. r read the
Indictment and have discussed it with my lawyer. I fu ll y understand every charge made against
me.

        (4) I to ld my lawyer all the facts and circumstances known to me about the charges made
against me in the Indi ctment. I believe that my lawyer is fu ll y informed on all such matters.

       (5 ) I know that the Court must be sati sfi ed that there is a factual bas is for a plea of
"GUILTY" before my plea can be accepted. I represent to the Court that I comm itted the acts in
connection with the charges made against me in in all three j urisdictions.

                                         COUNT l - Di strict of Kansas
                                                  18 U.S.C. § 1038
                                         False Info rmation and Hoaxes




     '" Indictment" also includes "Information ."
Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 2 of 16




                      COUNT 2 - District of Kansas
                            18 U.S.C. § 2261A
                              Cyberstalki ng

                      COUNT 12 - District of Kansas
                             18   u.s.c.   § 371
                                  Conspiracy

                     COUNT 1 - District of Co lumbia
                            18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                     COUNT 2 - District of Columbia
                            18 U.S .C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 1 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 2 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 3 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive


                 COUNT 4 - Centra l District of California

                             18 U.S.C. § 875(c)
                             Interstate Threats

                 COUNT 5 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive


                                       2
Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 3 of 16




                 COUNT 6 - Central District of California

                              18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 7 - Central District of California

                              18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 8 - Central District of California

                              18 U.S.C. § 875(c)
                             Interstate Threats

                 COUNT 9 - Central District of California

                              18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 10 - Centra l District of California

                              18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 11 - Central District of California

                              18 U.S .C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explos ive

                 COUNT 12 - Central District of California

                              18 U.S .C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 13 - Central District of California

                              18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive




                                      3
Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 4 of 16




                 COUNT 14- Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 15 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 16 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 17 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 18 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 19 - Central District of California

                             18 U.S.C. § 875(c)
                             Interstate Threats

                 COUNT 20 - Central District of California

                             18 U.S.C . § 875(c)
                             Interstate Threats

                 COUNT 21 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive




                                      4
Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 5 of 16




                 COUNT 22- Central District of California

                             18 U.S.C. § 875(c)
                             Interstate Threats

                 COUNT 23 - Central District of California

                             18 U.S.C. § 875(c)
                             Interstate Threats

                 COUNT 24 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 25 - Central District of California

                             18 U.S .C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 26 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 27 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                COUNT 28 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                COUNT 29 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive




                                      5
Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 6 of 16




                 COUNT 30 - Central District of California

                              18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive


                 COUNT 31 - Central District of California

                              18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 32 - Central District of California

                              18 U.S.C. § 875(c)
                             Interstate Threats

                 COUNT 33 - Central District of California

                              18 U.S.C . § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 34 - Central District of Ca lifornia

                              18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 35 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 36 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                COUNT 37 - Central District of California

                              18U.S.C.§1349

                           Attempt and Conspiracy




                                      6
Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 7 of 16




                 COUNT 38 - Central District of California

                               18 U.S.C. § 371
       Conspiracy to Commit Offense or to Defraud the United States

                 COUNT 39 - Central District of California

                               18 U.S.C. § 371
       Conspiracy to Commit Offense or to Defraud the United States

                 COUNT 40 - Central District of California

                              18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 41 -Central District of California

                              18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 42 - Centra l District of California

                              18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 43 - Central D istrict of California

                               18 U.S.C. § 371
       Conspiracy to Commit Offense or to Defraud the United States

                 COUNT 44 - Central District of California

                             18 U.S.C. § 844(e)
Threatening and Conveying False Information Concerning Use of an Explosive

                 COUNT 45 - Central District of California

                              18 U.S.C. § 875(c)
                             Interstate Threats




                                      7
         Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 8 of 16




                            COUNT 46 - Central District of California

                                          18 U.S.C. § 875(c)
                                          Interstate Threats

       (6) My lawyer has co unse led and adv ised me on the nature of each charge, on all lesser
included charges, and on a ll poss ibl e defenses that I mi ght have in thi s case.

         (7) I know that I have the ri ght to plead "NOT GUILTY" to any offe nse charged against
me. If I plead "NOT GUILTY" I know th e Constituti on guarantees me (a) th e ri ght to a speedy
and public trial by a jury; (b) at that tri a l, and at all stages of the proceedin gs, the right to the
ass istance of a lawyer; (c) the right to see and hear all w itnesses called to testify against me, and
the right to cross-examine those w itnesses; (d) the ri ght to use the power and process of the Court
to compel the production of any ev idence, including the attendance of any witnesses in my favor;
and ( e) the right not to be compelled to incriminate myself by taking the witness stand ; and if I do
not take the witness stand, no inference of guilt may be drawn fro m such decision.

       (8) I know that ifI plead "GUILTY," I am thereby waiving my ri ght to a tri al, and that
there wi ll be no furth er tri al of any kind, either before a Co urt or jury; and further, I realize the
Court may impose the same puni shm ent as ifl had pleaded "NOT GUILTY, " stood trial, and been
convicted by a jury.

        (9) I know that ifl plead "GUILTY," the Co urt w ill ask me qu esti ons about the offense to
whi ch I have pleaded, and since I w ill be answering these qu esti ons under oath, on the record, and
in the presence of my lawyer, that my answers may later be used aga inst me in a prosecution for
perjury or false statement.

        (10) My lawyer informed me that the plea of "GUILTY" could subj ect me to a sentence
of imprisonment of not more than twenty-five (25) years nor Jess than twe nty (20) years, to be
fo llowed by a term of superv ised re lease for up to five (5) years, no fine, and a spec ial assessment
for every offense charged to w hich I enter a plea of guilty. I have also been informed that the Court
may order me to make restitution in compliance w ith 18 U.S.C . §3663 and §3664 or as a condition
of supervision, if such is ordered und er 18 U.S.C. §3563 , in addition to any other penalty provided
by law. I furth er understand that if I am pleading "GUILTY" to an offense which is subj ect to the
Sentencing Reform Act, I cannot be released on parole an d, if impri so nment is ordered in my case,
the sentence imposed by the Co urt will be the sentence I serve less any good time credit if I earn
it.

         (11) I understand that thi s plea is offered to the Co urt under Federal Rul e of Criminal
Procedure 1 l (c)( l )(C), proposing a max imum sentence of a range of 20-25 years (240-300
months) impri sonment, a term of supervised release of 5 years, no fine , restitution in the amount
of $5,000 .00, the mandatory spec ial assessment of $ 100.00 per co unt of conviction (a total of
$5 , 100.00). l also understand that a term of my plea agreement includes that I must agree to provide


                                                   8
        Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 9 of 16




letters of apo logy to the Fam il y of A.F. , the Wichita Po lice Department and Sedgwick Cou nty
Emergency Services, as agreed by both parties. I further understand that if the Court does not
accept this binding pl ea agreement und er subsection (c)(1 )(C), then I may withdraw my plea and
the parties are restored to the positions they maintained prior to entering into this plea agreement.

        (12) I know that in add ition to any other penalty imposed, including any fine or restitution
order, the Court is required to impose a special monetary assessment for each co unt.

       The special monetary assessment is $ 100.00 fo r each fe lony count occurrin g after April 24,
1996. (Not less than $ 100.00 for a fe lony, $25.00 for a misdemeanor; if the defend ant is other
than an indi vid ua l the assessment is not less than $400.00 for a fe lony and $ 100.00 for a
mi sdemeanor). I UNDERSTAND THIS SPECIAL ASSESSMENT MUST BE PAID AT THE
TIME OF THE SENTENCING HEARING UNLESS THE COURT DIRECTS OTHERWISE.

        (1 3) I understand that if my case invo lves drug trafficking or drug possession, the Court
may deny or suspend my eligi bility to rece ive federa l benefits pursuant to 2 1 U.S.C. §862, except
for those specificall y exempted. I understand that if this is my second or subsequ ent conviction
for possession of a controlled substance, the Co urt may order me to complete drug treatment or
com munity serv ice as specified in the sentence as a condition for reinstatement of benefits.

        (14) I know that the Court may also ord er, in addition to the penalty imposed , that I give
reaso nable notice and explanation of the conv iction, in such form as th e Co urt may approve, to the
v ictims of the offense.

       ( 15) I have been advised and understand that if I am not a U.S. citizen, a conv ictio n of a
criminal offense may result in deportation from the United States, exc lusion from admi ss ion to the
United States, and/or denial of naturalization.

        (16) If I am on probation or parole in this or any other Court, I know that by pleading
guilty here, my probation or parole may be revoked and I may be required to serve t ime in that
case, which wil l be consecutive, that is, in additi on to any sentence imposed upon me in this case.

        (17) I declare that no officer or agent of any branch of government (federal, state, or local)
has promised, suggested, or predicted that I w ill receive a lighter sente nce, or pro bation, or any
other form of leniency if I plead "GUILTY," except as set fo rth in the plea agreement:

       My attorn ey did discuss how the advisory Sentencing Gu idelines may appl y in my case.

       If anyone else, including my attorney, made such a promi se, suggestion, or pred iction,
except as noted in the previous sentence, I know that he had no authority to do so .

       I know that the sentence I will receive is so lely a matter w ithin the control of the Judge. I
do und erstand that there is no limitati on on the information the Judge can co nsider at the time of

                                                  9
        Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 10 of 16




sentencing concernin g my background, qharacter, and co ndu ct, provided the informati on is
reliabl e. I do understand that if I am subj ect to sentencing und er the Sentencing Reform Act and
the Sentencing Guidelines iss ued by th e United States Sentencing Commi ss ion, a sentencing
guideline range is established . The Judge w ill co nsider a senten ce from within the guideline range
and, if my case presents features which persuade the Jud ge to vary from the guid eline range, the
Jud ge co uld impose a sentence e ither above or be low the recom mend ed guideline range. In
determining the guide line range, any vari ance, and the sentence to impose, th e Co urt may take into
account all relevant criminal co nduct, which may include co unts to which I have not pied guilty
or been convicted and take into acco unt backgro und characteri sti cs, unl ess otherw ise prohibited
by law. I further understand that my backgro und characteristics including, but not li mited to, the
recency and frequency of my prior criminal reco rd, whether or not a substantial portion of my
income resu lted from crimin al conduct, my ro le in the offense, vict im-related circum stances, and
my acceptance of the responsibility for the offense, may have a spec ifi c effect on the sentence.

        I hope to receive leni ency, but I am prepared to accept any punishm ent permitted by law
which the Court sees fit to impose. However, I respectfully requ est th e Court to consider, in
mitigation of punishment, that I have vo luntaril y entered a plea of guilty.

        (18) I und erstand th at a U.S. Probation Officer w ill be assigned to conduct a thoro ugh
presentence investigation to develop a ll re levant facts concernin g my case unless the Court finds
that there is in th e record sufficient information to enable the meaningful exercise of sentencing
authority pursuant to 18 U .S.C. §3553 . The report of the presentence investigation shall contain
the facto rs set fo rth in Ru le 32. These include the class ification of th e offense and of the defendant
under the categories established by the Sentencing Commission, the kinds of sentence avai lable to
the Court, and the sentencing range th e officer be lieves applicable. The report shall include the
history and characteristics of the defend ant and such other information required by the Court
recognizing the factors set forth in paragraph (16) above.

       ( 19) My plea of guilty is the result of my plea agreement entered into between the
Government attorney, my attorney, and me. A ll terms of th e agreement between the Gove rnment
and me are set forth in th e attached plea agreement.

         I full y understand that the Co urt is not bound by the terms of the plea agreement, and may
accept or reject said agreement. If the Co urt rejects the agreement, I also understand the Court
w ill not give me the opportunity to withdraw my plea of guilty, unl ess the p lea agreement, signed
by all parties, is executed in accordance with Federal Rul es of Crimina l Procedure, Rule
l l(c)(l)(A) or Rule l l(c)(l)( C).

      (20) I believe that my lawyer has done a ll that anyo ne could do to co unsel and assist me,
AND I AM SATISFIED WITH THE ADVICE AND HELP HE HAS GIVEN ME.

        (2 1) I know that the Co urt w i11 not perm it anyo ne to plead "GUJL TY" who maintains
he/she is innocent and, w ith that in mind, and beca use I am "GUILTY" and do not beli eve I am

                                                    10
               Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 11 of 16




      innocent, I wish to plead "GUILTY" and respectfully request the Court to accept my plea of
      "GUILTY" and to have the Clerk enter my plea of "GUILTY" as follows.
                  -      -                                         -
District of Kans :                   Count 1    _ l~_!}.S.C. ~ 1038        False Information and Hoaxes
18-cr-10065-EF    [                  Count 2      18 U.S.C. § 2261A        Cyberstalking
                                     Count 12     18 u.s.c. § 371          Consoiracy to Commit Offense
District of Col um bia               Count 1      18 U.S.C. § 844(e)       Threatening and Conveying False
18-cr-10155-EF l                                                           Information Concerning Use of an
                                                                           Explosive
                                     Count 2      18 U.S.C. § 844(e)       Threatening and Conveying False
                                                                           Information Concerning Use of an
                                                                           Explosive
                             -
Central District f                   Count 1      18 U.S.C. § 844(e)       Threatening and Conveying False
California                                                                 Information Concerning Use of an
l 8-cr-10154-EF   [              ~
                                                                           Explosive
                                     Count 2                               Threatening and Conveying False
                                                  18 U.S.C. § 844(e)       Information Concerning Use of an
                                                                           Exolosive
                                     Count3       18 U.S .C. § 844(e)      Threatening and Conveying False
                                                                           Information Concerning Use of an
                                                -~    -   -
                                                                           Exolosive
                                     Count4                                Interstate Threats
                                                  18 U.S.C. § 875(c)
                                                              --
                                     Count 5      18 U.S.C. § 844(e)       Threatening and Conveying False
                                                                           Information Concerning Use of an
                                                                           ExI?_losive
                                     Count6       18 U.S.C. § 844(e)       Threatening and Conveying False
                                                                           Information Concerning Use of an
                                                              -
                                                                           Exolosive
                                     Count7       18 U.S.C. § 844(e)       Threatening and Conveying False
                                                                           Information Concerning Use of an
                                                                       -
                                                                           Exolosive
                                     Count8                                Interstate Threats
                                                  18 U.S.C. § 875(c)

                                     Count9       18 U.S.C. § 844(e)         Threatening and Conveying False
                                                                             Information Concerning Use of an
                                                                             Exolosive
                                     Count 10     18 U.S.C. § 844(e)         Threatening and Conveying False
                                                                             Information Concerning Use of an
                                                                           . Explosive
                                     Count 11     18 U.S.C. § 844(e)         Threatening and Conveying False
                                                                             Information Concerning Use of an
                             -~
                                                                             Explosive


                                                              11
Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 12 of 16




          Count 12        18 U.S .C. § 844(e)        Threatening and Conveying False
                                                     Information Concerning Use of an
                                                     E~losive              _
          Count 13        18 U.S. C. § 844(e)        Threatening and Conveying False
                                                     Information Concerning Use of an
                                                     Explos ive            __
                          18 U.S.C. § 844(e)         Threatening and Conveying False
         I Count 14
                                                     Information Concern ing Use of an
                                                     Explosive              _
          Count I 5       18 U.S. C. § 844(e)        Threatening and Conveying False
                                                     Information Concern ing Use of an
                                                     E~ losive             _
          Count 16        18 U.S. C. § 844(e)        Threatening and Conveying False
                                                     Information Concerning Use of an



                                                     ~
                                                         l osive

          Count 17        18 U.S .C. § 844(e)            eatening and Conveying False
                                                        ormation Concern ing Use of an
                                                     Explosive            __
          Count 18        18 U.S .C. § 844(e)        Threaten ing and Conveying False
                                                     Information Concern ing Use of an
                                                     E~losive

          Count 19                                   Interstate Threats
                          18 U.S.C. § 875(c)

         [ Count 20                              r     terstate Threats
                          18 U.S.C. § 875(c)
                                                                                         J

          Count 21        18 U.S.C. § 844(e)         Threaten ing and Conveying False
                                                     Information Concerning Use of an
                                                     Explosive
          Count 22                                   Interstate Threats
                          18 U.S .C. § 875(c)

          Count 23                                   Interstate Threats
                          18 U.S.C. § 875(c)

          Count 24        18 U.S.C. § 844(e)         Threatening and Conveying False
                                                     Information Concerning Use of an
                                                     Explosive            __ _
          Count25         18 U.S .C. § 844(e)        Threatening and Conveying False
                                                     Information Concerning Use of an
                  ____,                              Explosive
          Count 26        18 U.S.C. § 844(e)         Threatening and Conveying False



          Count 27    t    8 U .S.C. § 844(e)
                                                     Information Concerning Use of an
                                                     ~losive               _
                                                     Threatening and Conveying False
                                                     Information Concerning Use of an
                                                     Explosive           __
          Count 28        I 8 U.S .C. § 844(e)       Threatening and Conveying False

                                     12
Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 13 of 16




                                                     Information Concerning Use of an
                                                     Explosive            _
             Count 29        18 U.S.C. § 844(e)      Threatening and Conveying False
                                                     Information Concerning Use of an
                                                     Explosive
             Count 30                                Threatening and Conveying False
                         1 18 U.S.C. § 844(e)
                                                   I Information Concerning Use of an
                                                     Exe_losive           __
             Count 31        18 U.S.C. § 844(e)    TThreatening and Conveying False
                                                     Information Concerning Use of an
                                                     Explosive
             Count32                                 Interstate Threats
                             18 U.S.C. § 875(c)

             Count33         18 U.S.C. § 844(e)        Threatening and Conveying False
                                                       Information Concerning Use of an
                                                       Explosive            __
             Count 34        18 U.S.C. § 844(e)        Threatening and Conveying False
                                                       Information Concerning Use of an
                                                       Explosive           __
             Count35         18 U.S.C. § 844(e)        Threatening and Conveying False
                                                       Information Concerning Use of an
                                                   1
                                                       Explosive
             Count 36        18 U.S.C. § 844(e)        Threatening and Conveying False
                                                       Information Concerning Use of an
                                                       Explosive
             Count 37
                             18 U.S.C . § 1349         Attempt and Consp iracy
                                                  _,
             Count 38                                  Conspiracy to Commit Offense
                             18 U.S.C. § 371

             Count 39
                        -+   18 U.S.C. § 371           Conspiracy to Commit Offense
                                                   .__

             Count4° 1 18 U.S.C. § 844(e)              Threatening and Conveying False
                                                       Information Concerning Use of an
                                                       Explosive
                          t 18 U.S.C. § 844(e)         Threatening and Conveying False
             Count 41                              f   Information Concerning Use of an
                                                       Explosive
             Count 42        18 U.S.C. § 844(e)        Threatening and Conveying False
                                                       Information Concerning Use of an
                                                       Explosive            __

             Count 43        18 U.S.C. § 371       J   Conspiracy to Commit Offense

             Count 44        18 U.S.C. § 844(e)   l ! hreatening and Conveying False
                                                     Information Concerning Use of an     1

         l                                           Exolosive

                                       13
        Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 14 of 16




                          Co~nt 45                                  IInte~state Threats
                                                                                                           I
c~                    I
                                     -1 18 U.S.C. § 875(c)

                          Count 46       18 U.S .C. § 875(c)
                                                                    t nterstate Threats
                                                                                               ____=]
        (22) My mind is clear, I am not under the influence of alcohol. I currently am not under a
doctor's care. The only drugs, medicines or pills that I took within the past seven (7) days is
Zyprexa.
                      i

        (23) I have never been confined in an institution for the treatment of mental illness. I have
never been adjud icated·mentally incompetent. No psychiatrist, physician, or psychologist has ever
fo und me to be mentally ill. I know of no reason why my mental competence at the time of the
comm iss ion of the alleged offense, or at the present time, sho uld be questioned. (If there are any
exceptions to the above statement, explain below.)

                NIA

         (24) I offer my plea of "GUILTY" free ly and vol untarily, and further state that my plea of
guilty is not the result of any force or threats against me, or of any promises made to me other than
those noted in this petition. I further offer my plea of "GUILTY" with full understanding of all
the matters set forth in the Indictments and Informati on referenced in this petition, and in the
certificate of my attorney which is attached to this petition.

       (25) I waive the reading of the Indictments and Informat ion in open co urt, and I request
the Court to enter my plea of "GUILTY" as set forth in paragraph (2 1) of this petition.

         (26) I swear that I have read, understood, and discussed with my attorney, each and every
part of this Petition to Plead Gui lty, and that the answers which appear in every part of this petition
are true and correct.

      Signed and Sworn to by me in open co urt, in the presence of my attorney, this 13th day of
November, 2018.

                                                   I
                                                 Tyler Rai Barriss

        Subscribed and Sworn to before me this 13th day of November, 2018 .


                                                    /'f     ~c,lu,_L/n ~
                                                 (Deputy Cl,lirk)




                                                       14
        Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 15 of 16




                                  CERTIFICATE OF COUNSEL

         T he undersigned, as lawyer and counselor for the defendant, Tyler Rai Barriss, hereby
certifies:

       ( 1)    I have read and ful ly exp lained to the defendant the all egations contai ned in the
Indictment in this case .

        (2)   To the best of my knowledge and belief, the statements, representations and
declarations made by the defendant in the foregoing petition are in all respects accurate and true.

       (3)     I exp lained the maximum penalty for each co unt to the defendant.

        (4)     T he plea of "GUILTY" offered by th e defendant in paragraph (21) accords wi th my
und erstandin g of the facts he related to me and is consistent with my advice to the defendant.

        (5)      ln my opinion, the defendant's waiver ofreadin g of the Indictments and Information
in open court as provided by Rule 10 is vo luntari ly and understandingly made, and I recommend
to the Co urt that the wa iver be accepted.

        (6)     In my opinion, the pleas of "GU ILTY" offered by the defendant in paragraph (21)
of the petition is vo luntarily and understandingly made. I recommend that the Co urt accept the
pleas of "GUILTY."

       (7)    I have made no predictions or promi ses to the defendant concerning any sentence
the Court may award, except as noted in the space below:

       I have discussed w ith my c lient the terms of his plea agreement and that it is entered into
and presented to the Co urt under Federal Rule of Criminal Procedure 11 ( c)(l )(C).

        (8)    I further represent to th e Co urt th at the defendant's plea of "GUILTY" is the result
of a plea agreement. The terms of the agreement are set out in paragraph (11) of the petition, and
I have informed the defend ant that the Co urt is not bound by the terms of the agreement.and that
ifthe Court rejects the agreement, the Court wi ll not give him the opportunity to withdraw his p lea
of "GUILTY," unless the plea agreement, signed by al l parties, is exec uted in accordance w ith
Federal Rules of Crimi nal Procedure, Rule 11 (c)(l )(A) or Rule 11 (c)(J )( C).

        Signed by me in open court in the presence of the defendant above named and after full
discussion of the contents of this certificate with the defendant, this 13th day of Novem ber, 2018.


                                               ~C--'2-~       ...,....
                                               Rich Federico, Ass istant Federal Public Defender

                                                  15
         Case 6:18-cr-10155-EFM Document 8 Filed 11/13/18 Page 16 of 16




                                            ORDER


       I find that defendant's plea of guilty was made freely, voluntarily, and because he/she is

guilty as charged, and not out of ignorance, fear, inadvertence or coercion, and with full

understanding of its consequences. I further find that the defendant has admitted the essential

elements of the crime charged and is mentally competent.

       Pursuant to Fed. R. Crim. P. 11 , advisory U.S.S.G. 6B 1.1, I provisionally accept

defendant's guilty plea, but defer my decision whether to accept or reject the plea agreement

pending my subsequent review of the presentence report to ensure that the plea agreement does

not frustrate the sentencing objectives I am required by law to consider. Should I reject the plea

agreement, then in that event and pursuant to the terms thereof, the defendant will be given an

unfettered right to withdraw his plea.



       Done in open court this 13th day ofNovember, 2018.




                                               ~;>~
                                             ERIC F. MELGREN~
                                             UNITED STATES DISTRICT JUDGE
